Case 1:20-cv-00293-DCJ-JPM Document 23 Filed 03/08/21 Page 1 of 2 PageID #: 100




                                                                                         d
                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             ALEXANDRIA DIVISION


KENNY BONDS #292089,                              CIVIL DOCKET NO. 1:20-CV-00293
Plaintiff                                                                 SEC P

VERSUS                                                     JUDGE DAVID C. JOSEPH

W S SANDY MCCAIN ET AL,                     MAGISTRATE JUDGE PEREZ-MONTES
Defendants


                               MEMORANDUM ORDER

       Pro se plaintiff Kenny Bonds (“Bonds”) filed a civil rights complaint, in forma

 pauperis, pursuant to 42 U.S.C. § 1983. The named Defendants are Warden W.S.

 Sandy McCain, James Longino, and Steve Bordelon.

       Defendant W.S. Sandy McCain was dismissed on notice of death. ECF Nos.

 12, 15. However, the current warden, Marcus Myers, was not substituted for Warden

 McCain on the record.

       Fed. R. Civ. P. 25(d) provides in pertinent part:

       (d) Public Officers; Death or Separation from Office. An action does not
       abate when a public officer who is a party in an official capacity dies,
       resigns, or otherwise ceases to hold office while the action is pending.
       The officer's successor is automatically substituted as a party. Later
       proceedings should be in the substituted party's name, but any
       misnomer not affecting the parties' substantial rights must be
       disregarded. The court may order substitution at any time, but the
       absence of such an order does not affect the substitution.

 “The general term ‘public officer’ ... comprises Federal, State, and local officers.” Rule

 25, Advisory Committee Notes, Note to Subdivision (d)(1). “In general [Rule 25(d)]


                                             1
Case 1:20-cv-00293-DCJ-JPM Document 23 Filed 03/08/21 Page 2 of 2 PageID #: 101




 will apply whenever effective relief would call for corrective behavior by the one then

 having official status and power, rather than one who has lost that status and power

 through ceasing to hold office.” Note to Subdivision (d)(1); see also Kentucky v.

 Graham, 473 U.S. 159, 166 n. 11 (1985); Aschan v. Auger, 861 F.2d 520, 521 n. 2 (8th

 Cir. 1988) (automatically substituting new warden in his official capacity for deceased

 warden defendant in a habeas corpus action); Dixon v. Barr, 2021 WL 415811, at *2–

 3 (W.D. La. 2021); American Civil Liberties Union of Mississippi, Inc. v. Finch, 638

 F.2d 1336, 1341-42 (5th Cir. 1981); Muslow v. Board of Supervisors of Louisiana

 States University, 2020 WL 4471647, * 11 (E.D. La. 2020).

       Because Warden Myers was automatically substituted as a Defendant by

 operation of law, the Clerk of Court is DIRECTED to add Warden Marcus Myers to

 the docket as a Defendant in substitution for Warden McCain.

       SIGNED on Monday, March 8, 2021.


                                           _______________________________________
                                           JOSEPH H.L. PEREZ-MONTES
                                           UNITED STATES MAGISTRATE JUDGE




                                           2
